DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first connecting ends connected to opposite fastening members, respectively, while intersecting in left and right directions through a front of the seat back (claim 7, emphasis added) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 states that the pair of tethers are coupled to the left and right sides of the seat back, respectively (line 10), but then also has longitudinal latching sections coupled to a front surface of a different one of the auxiliary cushions (lines 14 – 16), wherein each tether has both longitudinal ends coupled to the seat back.  This is neither described in the original specification nor presented in the drawings in such a manner.  The connection of the tether at the upper end of the seat back may be crossed laterally, as shown in fig. 7 of the application, but the lower connection remains at its respective side (left or right of the occupant).  The coupling at the front surface would therefore never cross to a different the auxiliary cushion, originating from the lower connection of the seatback.  Appropriate correction or clarification is needed.

Claim Rejections - 35 USC § 102



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 5, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mingxi et al. DE 10 2019 124091 (“Mingxi”) in view of Jung et al. KR 10-2064842 B1 (“Jung”).  Mingxi discloses an airbag apparatus (100) comprising: 
a pair of main cushions (120, 140) disposed respectively at left and right sides of a seat back (S) and configured when supplied with gas to deploy forward and cover both lateral sides of a passenger, respectively (fig. 1, page 3, 5th paragraph), to restrain the passenger (P) from moving laterally; 
a pair of auxiliary cushions (129, 149) coupled to front ends of the pair of main cushions, respectively, and configured to deploy toward each other and cover a front side of the passenger (fig. 1) to restrain the passenger from moving forward (fig. 1, 2B); and
a pair of tethers (51 – 54) coupled to the left and right sides of the seat, respectively, and configured to exert a rearward tensile force (fig. 14) to the main and auxiliary cushions when the main and auxiliary cushions are deployed.  Mingxi does not disclose each tether has both longitudinal ends coupled to the seat back.  Jung teaches tethers to have both longitudinal ends (31, fig. 1) coupled to a seat back (12), and a longitudinal latching section coupled to a front surface of an auxiliary cushion (fig. 2); and wherein the tether has a first connection end (fig. 2, 3) coupled to an upper end of the seat back (fig. 3) and a second connection end (fig. 3, 12) coupled to a lower end of the seat back (fig. 12).  One of ordinary skill in the art at the time the invention was filed to modify Mingxi such that it comprised the tethers to have both longitudinal ends coupled to the seat back in view of the teachings of Jung as an obvious alternative location old and well known in the art with predictable results of providing a pulling force to the chamber, causing a bend toward the occupant and wrapping around the chamber to restrict a position where the chamber is deployed, and provide support to maintain the inflated and deployed shape (page 4, column 14).
In reference to claims 4, 5, 12, and 13, Mingxi in view of Jung further discloses [[claim 4]] wherein the first connection ends are coupled closer to a horizontal center position, between the left and right sides of the seat back, compared to than the second connection ends (upper connection vs lower connection, as modified by Jung, fig. 12);
[[claim 5]] further comprising one fastening member (retractor) coupled to the upper end of the seat back, wherein the pair of tethers are configured such that the first connection ends are coupled to the fastening member (as modified by Jung, fig. 6);
[[claim 12]] wherein: the seatback has a pair of installation spaces (within R) at the left and right sides of the seatback, respectively, and the pair of main cushions, the pair auxiliary cushions and the pair of tethers are accommodated and disposed in stored at the pair of installation spaces (fig. 17, 23 – 26); and
[[claim 13]] a gas supply unit (412) provided in the seat back to supply gas to the main cushions (fig. 4A).  

Claim(s) 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mingxi in view of Jung as applied to claim 5 above, and further in view of Sturm et al. U.S. 2019/0389421 (“Sturm”).  Mingxi as modified discloses a pair of insertion holes (712, fig. 9) vertically formed at left and right sides of the fastening member provided at the upper end of the seat back, but is silent to a pair of lower headrest-connecting beams vertically movably inserted into the insertion holes.  Sturm teaches a pair of lower headrest-connecting beams (fig. 1) wherein a tether (B1a) is coupled to the fastening member by a first connection ends (B1) through rear sides of the headrest connecting beams from left and right sides of a headrest (4).  One of ordinary skill in the art at the time the invention was filed would find modifying Mingxi in view of Jung such that it comprised the lower headrest connecting beam inserted into the insertion hole and fastening the first connection ends in view of the teachings of Sturm obvious so as to provide a location for the attachment convenient for the assembly and installation of the airbag, without interference to the occupant [0054].
In reference to claim 8, Mingxi in view of Jung and Sturm further discloses each of the main cushions comprises: a first side body (128, 148) configured to cover an upper body of the passenger (fig. 1) from side when deployed.  Mingxi does not disclose a second side body bent from an upper end of the first side body.  Sturm teaches a second side body (8) and extending obliquely toward the passenger when deployed (fig. 15), so as to cover a shoulder of the passenger (fig. 14) from above; and a third side body (8, on other side) bent from an upper end of the second side body (7, from respective side) and extending upward when deployed, so as to cover a head of the passenger (fig. 14) from the side.  One of ordinary skill in the art at the time the invention was filed would find modifying Mingxi as modified such that it comprised the second and third side body in view of the teachings of Sturm obvious so as to provide the upper portion to be proximate to the head and shoulder of the occupant during deployment and provides restraint from relatively large freedom of movement (paragraph [0005])

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mingxi in view of Jung as applied to claim 1 above, and further in view of Saito et al. U.S. 2020/0406855 (“Saito”).  Mingxi as modified does not disclose a pair of fastening members coupled to left and right sides of the upper end of the seat back, wherein the pair of tethers are configured such that the first connection ends are connected to opposite fastening members.  Saito teaches a pair of fastening members (712, 712) coupled to left and right sides of the upper end of the seat back, wherein the pair of tethers are configured such that the first connection ends are connected to the opposite fastening members, respectively, while intersecting in left and right directions through a front of the seat back (fig. 8).  One of ordinary skill in the art at the time the invention was filed would find modifying Mingxi in view of Jung such that it comprised the location of the first connection ends and fastening member(s) in view of the teachings of Saito obvious so as to provide tension to the tethers near the shoulder portion of the passenger [0095]. 

Response to Arguments











Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on the prior rejection of record for any teaching or matter specifically challenged in the argument.  Amendments included limitations for each tether and their longitudinal end couplings.

Allowable Subject Matter
Claims 9 – 11 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN BECK whose telephone number is (571)272-6212. The examiner can normally be reached Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571-270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN BECK/Primary Examiner, Art Unit 3614